COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Raymond Etheridge v. Northgate Vertical LP d/b/a Cressent North
                         Point Apartments

Appellate case number:   01-21-00595-CV

Trial court case number: 1159899

Trial court:             County Civil Court at Law No. 4 of Harris County


        On March 11, 2022, Appellant Raymond Ethridge filed a Motion to Correct the
Reporter’s Record. In his motion, Appellant asserts that on page 4, line 18 of the reporter’s
record of the August 3, 2021 hearing on Appellee Northgate Vertical LP d/b/a Cressent North
Point Apartments’ motion for summary judgment, a remark made by Appellee’s counsel was
attributed to Appellant’s counsel in error. The context of the statement—specifically, the trial
court’s comments immediately before and after the statement— and the content of the statement
indicate Appellant is correct. In addition, the certificate of conference in Appellant’s motion
indicates Appellee is unopposed to the motion to correct the reporter’s record.

       Texas Rule of Appellate Procedure 34.6(e)(1) states:

       Correction of Inaccuracies by Agreement. The parties may agree to correct an
       inaccuracy in the reporter’s record, including an exhibit, without the court
       reporter’s recertification.

TEX. R. APP. P. 34.6(e)(1). Appellant and Appellee are ordered to advise the Court within seven
days of this order whether they will agree pursuant to Rule 34.6(e)(1) to correct the identified
error on page 4, line 18 of the reporter’s record of the August 3, 2021 summary judgment
hearing.

       It is so ORDERED.
Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: April 7, 2022